Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 02/25/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-7 and 15-27 are pending. 
Allowable Subject Matter
Claims 1-7 and 15-27 are allowed:
In an interview conducted on 04/07/2021, applicant’s representative Mr. Tejinder Singh agreed to file a terminal disclaimer in view of claims 1, 8, and 15 of US 10573299 B2 (parent application 15/954271), thereby obviating an obviousness type double patenting rejection.
Similar to claims 1, 8, and 15 of parent application 15/954271, the prior arts of record, alone or in combination, do not teach or render obvious the combination of limitations set forth in claims 1, 15, and 21:
For example, exemplary claim 1 recites a method, comprising: 
training a neural network for an action category on an aircraft associated with an 5intended user request by defining at least a filter parameter and a response context based on the filter parameter; 
generating, by the neural network, an action context that maps to an action application programming interface (API), based on the action category, a filter context and a response context for a tagged user input for a user session received by a processor 10executable, digital assistant on the aircraft; 
wherein the action context identifies a type of action associated with the action category, the filter context defines one or more filter parameters that define a query parameter for the action API, and the response context provides information to extract from the action context to execute an action; 
15determining, by the digital assistant that the action context is a most current action context for the user session; 
retrieving, by the digital assistant a missing parameter for the action API; 
using, by the digital assistant, a short term memory configured as a least recently used memory for storing a key-value pair associated with the filter parameter of the filter 20context, based on an output of the neural network and the retrieved missing parameter; wherein the short term memory stores key-value pairs for each user session with the digital assistant; 3App. Ser. No.: 16/728,811 Response to Office Action dated November 27, 2020 Amendment Date: February 25, 2021 
updating, by the digital assistant, the key-value pair at the short term memory, after receiving a reply to a follow up request from the digital assistant and another output from the neural network; and 
providing, by the digital assistant, a response to the reply. 
Therefore, Claims 1-7 and 15-27 are allowed.
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        04/09/2021